MARIS, Chief Judge
(dissenting).
With much that is said in the opinion of the court I am in agreement but I find myself unable to agree with the court’s conclusion that the Emergency Price Control Act authorizes the Price Administrator to regulate the prices to be charged for commodities the sale of which at any price is unlawful under the terms of a valid state law. On the contrary I think that the Administrator has exceeded his statutory mandate in applying his regulation to the sale of intoxicating liquor in the State of Mississippi where such sale is unlawful.
The Administrator derives his authority to establish maximum prices for commodities from Section 2(a) of the Act, 50 U.S.C.A.Appendix § 902(a). That section provides that “Whenever in the judgment of the Price Administrator * * * the price or prices of a commodity or commodities have risen or threaten to rise to an extent or in a manner inconsistent with the purposes of this Act, he may by regulation or order establish such maximum price or maximum prices as in his judgment will be generally fair and equitable and will effectuate the purposes of this Act.”
Section 302(i) states that as used in the act the “term ‘maximum price,’ as applied to price of commodities means the maximum lawful price for such commodities.” I think that this statutory definition of maximum price must be construed as an indication of the Congressional intent not to interfere with or cut across the operation of state price control and prohibitory laws. When read into Section 2(a) as it must be, the definition serves to limit the power given to the Administrator by that subsection. He may not establish maximum prices which under the law of the state in which the commodity in question is being sold may not lawfully be charged or paid.
The opinion of the court suggests that “maximum lawful price” as used in the definition means those prices which are lawful under the Emergency Price Control Act. My difficulty with this construction is that Section 2(a) itself specifies what maximum prices shall be lawful under the act. They must be generally fair and equitable and such as will effectuate the purposes of the act. Accordingly on this view of the statutory definition it becomes wholly tautological and meaningless. Section 2(a) must then be read as if it said that the Administrator may establish such maximum prices which are lawful under *82this act as are lawful under this act. Such an interpretation seems to me to violate the cardinal rule of statutory construction that effect must be given, if possible, to every part of a statute. The meaning which I would place upon the definition of “maximum price” in Section 302(i), and that meaning only, will give an independent effect to it in the statute which would have been absent if the definition had been omitted.
I am the more persuaded of the correctness of the meaning which I have suggested for the statutory definition because I think that it eliminates serious questions which arise when the act is construed to authorize the fixing of maximum prices for the sale of commodities which may not lawfully be charged or paid under state laws. I cannot accept the Administrator’s suggestion that in such a case the Emergency Price Control Act operates merely to impose additional criminal sanctions in aid of the enforcement of the state law. On the contrary the act itself states that its purpose is to stabilize prices. It is a regulatory and not a prohibitory law. If this were not otherwise clear it would be made plain by Section 205(f), 50 U.S.C.A.Appendix, § 925(f), which authorizes the Administrator to issue licenses to persons subject to price regulations under the act.
I am unwilling to impute to Congress the intention under the war power to authorize the regulation of the sale in a state of a commodity which the state, acting under its sovereign police power, has placed under its ban. Such an unseemly conflict between federal and state authority ought to be avoided if at all possible. I think it is possible here. I do not believe that it would be seriously contended that the national defense and security will be advanced by regulating in Mississippi the sale of intoxicating liquor which that state has prohibited.
The Administrator suggests that it is necessary to place maximum prices upon the unlawful sale of liquor in Mississippi because otherwise excessive amounts of that commodity will be diverted into that state from adjoining states with a resulting scarcity in the latter states. Passing the question whether the national defense and security could possibly be promoted by increasing the consumption of intoxicating liquor, it is sufficient to point out that the shipment of intoxicating liquor into Mississippi from other states is made a federal crime by the Liquor Enforcement Act of 1936, 27 U.S.C.A. § 221 et seq. There is thus ample federal law already existing to aid the State of Mississippi in dealing with this problem. It is, therefore, not necessary for the Price Administrator to divert his attention and that of his enforcement staff from the tremendous and urgent problems involved in the control of the prices of legitimate commodities in order to deal with what is essentially a local police problem wholly out of his field. In my opinion he would be well advised to leave that problem with the federal and state law enforcement agencies whose duty it is ,to deal with it.